EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given from applicant representatives, Ms. Sharone Godesh (Reg. No. 76,335) and Ms. Liat Lin during an interview on 05/03/2021. 

The application has been amended as follows: 
Please enter the claims filed 4/20/2021 and further amend the claims as follows. 

1. (Previously Presented) A computerized method using a computer comprising a database and a processor, wherein the processor comprises a bank transfer module (BTM) application and a deanonymizer of cryptocurrency user (DACU) application, the method comprising: 
(a) storing, by the processor, in the database user bank account data of a plurality of users and a plurality of cryptocurrency exchange identifiers, a time interval; 
(b) executing, by the processor, the bank transfer module (BTM) application and the deanonymizer of cryptocurrency user (DACU) application;
(c) collecting, by the processor using the executing BTM application, bank transfer data of transfer transactions from the bank, wherein the bank transfer data of each of the transfer transactions comprises a user identifier, a transfer beneficiary, a currency transfer amount, a currency type, an execution time of the transfer transaction;
(d) identifying, by the processor using the executing BTM application, that the transfer beneficiary is one of the stored cryptocurrency exchange identifiers; 

(e) monitoring, by the processor using the executing BTM application, a network between the bank and the cryptocurrency exchange, wherein the monitoring the network further comprises monitoring cryptocurrency exchange transactions between the bank and the cryptocurrency exchange over the network within the time interval from the execution time of the transfer transaction and each of the cryptocurrency exchange transactions comprises an exchange amount, an exchange price, an exchange transaction time and an order status; 
(f) selecting, by the processor using the executing DACU application, cryptocurrency exchange transactions from the monitored cryptocurrency exchange transactions that are within the time interval from the execution time of the transfer transaction; 
(g) monitoring, by the processor using the executing DACU application, blockchain transactions on a blockchain ledger, wherein each of the blockchain transactions comprises an anonymous user identification number, a cryptocurrency value and a time stamp; 
(h) selecting, by the processor using the executing DACU application, blockchain transactions from the monitored blockchain transactions comprising the timestamps that are within the time interval from the execution time of the transfer transaction and the cryptocurrency values that match the currency transfer amount of the transfer transaction; 
(i) determining, by the processor using the executing DACU application, a probability that anonymous user identification number belongs to the user identifier of the transfer transaction; and
 (j) updating, by the processor, the user bank account data with the anonymous user identification number and the determined probability in the database. 
2 (Currently Amended) The method according to claim 1, further comprising outputting the determined probability and the anonymous user identification number of each of the transfer transactions

the selecting the cryptocurrency exchange transactions from the monitored cryptocurrency exchange transactions further comprises comparing the exchange amount and the exchange price of each  cryptocurrency exchange transactionof the transfer transaction. 
4. (Currently Amended) The method accord1ng to claim 1, wherein the time interval is transaction.
5. (Currently Amended) The method according to claim 1, wherein the determining the probability further comprises:
estimating, using a machine learning regression model, a probability for each of the monitored blockchain transactions, wherein estimating the probability for each of the monitored blockchain transactions comprises determining a likelihood that the corresponding monitored blockchain transaction is related to the transfer transaction; and 
dividing each of the estimated probabilities by a number of the selected blockchain transactions. 
Claims 6-8 (canceled)
9. (Currently Amended) The method according to claim 1, wherein updating the determined probability further comprising using features consisting of a time difference between the execution time of the transfer transaction and the exchange transaction time of each of the selected cryptocurrency exchange transactions, activity levels of the monitored blockchain transactions, and a frequency of the currency transfer amount.
Claims 10-12 (canceled)
Claim 13 (canceled)
14. (Currently Amended) A computerized system, the system comprising:
	

	a memory storing a database and instructions that, when executed by the processor, cause the processor to perform the steps of:

(a) storing in the database user bank account data of a plurality of users and a plurality of cryptocurrency exchange identifiers, a time interval; 
(b) executing the bank transfer module (BTM) application and the deanonymizer of cryptocurrency user (DACU) application;
(c)  collecting, using the executing BTM application, bank transfer data of transfer transactions from the bank, wherein the bank transfer data of each of the transfer transactions comprises a user identifier, a transfer beneficiary, a currency transfer amount, a currency type, an execution time of the transfer transaction;
(d)  identifying, 
based on the identifying that the transfer beneficiary is a cryptocurrency exchange, for each of the transfer transactions:
(e)  monitoring, 
(f)  selecting, 
(g)  monitoring, 
(h)  selecting, 
(i)  determining, and
 (j) updating the user bank account data with the anonymous user identification number and the determined probability in the database. 
15. (Currently Amended) The system according to claim 14, wherein the memory stores additional instructions that when executed by the processor further causes the processor to perform the step of:
	outputting the determined probability and the anonymous user identification number of each of the transfer transactions.
16, (Currently Amended) The system according to claim 14, whereinthe selecting the cryptocurrency exchange transactions from the monitored cryptocurrency exchange transactions further comprises comparing the exchange amount and the exchange price of each cryptocurrency exchange transaction with the currency transfer amount of the transfer transaction.
17. (Currently Amended) The system according to claim 14, wherein the time interval is transaction.
18. (Currently Amended) The system according to claim 14, wherein the determining the probability further comprises:
estimating, using a machine learning regression model, a probability for each of the monitored blockchain transactions, wherein estimating the probability for each of the monitored blockchain transactions comprises determining a likelihood that the corresponding monitored blockchain transaction is related to the transfer transaction; and 
dividing each of the estimated probabilities by a number of the selected blockchain transactions. 
Claims 19-21 (canceled)
22. (Currently Arnended) The system according to claim 21,  wherein the determining the probability further comprising using features consisting of a time difference between the execution time of the transfer transaction and the exchange transaction time of each of the selected cryptocurrency exchange transactions, activity levels of the monitored blockchain transactions, a frequency of the currency transfer amount. 
Claims 23-25 (canceled)
Claim 26 (canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The application is directed to security. The instant claims are directed to a computerized method using a computer comprising a database and a processor comprising a bank transfer module (BTM) application and a deanonymizer of cryptocurrency user (DACU) application, as well as a computerized system. Specifically, the applicant teaches (b) executing, by the processor, the bank transfer module (BTM) application and the deanonymizer of cryptocurrency user (DACU) applications (c) collecting, by the processor using the executing BTM application, bank transfer data of transfer transactions from the bank, wherein the bank transfer data of each of the transfer transactions comprises a user identifier, a transfer beneficiary, a currency transfer amount, a currency type, an execution time of the transfer transaction; (e) monitoring, by the processor using the executing BTM application, a network between the bank and the cryptocurrency exchange, wherein the monitoring the network further comprises monitoring cryptocurrency exchange transactions between the bank and the cryptocurrency exchange over the network and each of the cryptocurrency exchange transactions comprises an exchange amount, an exchange price, an exchange transaction time; (f) selecting, by the processor using the executing DACU application, cryptocurrency exchange transactions from the monitored cryptocurrency exchange transactions (g) monitoring, by the processor using the executing DACU application, blockchain transactions on a blockchain ledger, wherein each of the blockchain transactions comprises an anonymous user identification number, a cryptocurrency value and a time stamp; (h) selecting, by the processor using the executing DACU application, blockchain transactions from the monitored blockchain transactions. However, this is taught by Caldera (US 2016/0071108: Fig. 1; ¶¶30, 32, 36, 52, 57, 59). Applicant also teaches a computerized system, the system comprising a processor, wherein the processor and a memory storing a database and instructions. This is also taught by Caldera (US 2016/0071108: Fig. 6; ¶57). Furthermore, applicant teaches (a) storing, by the processor, in the database user bank account data of a plurality of users and a plurality of cryptocurrency exchange identifiers and (j) updating the user bank account data in the database. However, this is taught by Ronca (US2015/0363876: Fig. 2,; ¶61, 64, 96).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
(a) storing…in the database…a time interval;
(d) identifying…that the transfer beneficiary is one of the stored cryptocurrency exchange identifiers; 
(f) selecting…cryptocurrency exchange transactions…that are within the time interval from the execution time of the transfer transaction; 
(h) selecting…blockchain transactions…comprising the timestamps that are within the time interval from the execution time of the transfer transaction and the cryptocurrency values that match the currency transfer amount of the transfer transaction; 
(i) determining…a probability that anonymous user identification number belongs to the user identifier of the transfer transaction; 
(j) updating…the user bank account data with the anonymous user identification number and the determined probability…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685  

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685